Title: Thomas Jefferson Randolph to Thomas Jefferson, 29 May 1809
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


          
            
              Dear Grandfather
               May 29 1809 Museum Philedelphia
            
            I recieved your letter of the 5th about the 20th. Mr Lemaire had sent the Articles which you wrought for before; I have got phials & hair powder; chain I have sent to New New york for, there being none here; corks, I have not been able to get, as yet of that size; I have paid Mr Lemaire, as you will see by his receipt, which, however, I paid him he sent before I could find him out.
            You desire to hear from me oftener; I have written three times, this making the fourth, & have received one letter 50 days after I left you. My mother Father & yourself who are so much occcoupyed occupied, I could hardly expect to hear from; Mr Bankhead I suppose is so studious; he could can think of nothing else but Blackstone; sister & Ellen Ann An Sister Ann, & Ellen, in particularly are so fond darning old And stock stockings, that I could not expect to hear from them
            
              Yours affectionately
               Thos J, Randolph
            
          
          
            P S I shall leave this place in four weeks
            N B Dr Barton has informed me the Lectures end the 12th of June
          
        